Citation Nr: 0508112	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  02-03 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fungal disorder of 
the ears.

2.  Entitlement to service connection for residuals of a 
right wrist injury.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for residuals of a 
hernia.

6.  Entitlement to service connection for gastrointestinal 
disability.

7.  Entitlement to service connection for skin disability.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
February 1946.  He also served in and retired from the U.S. 
Marine Corps Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.  In a 
May 2003 decision, the Board reopened the claim of 
entitlement to service connection for fungus disorder of the 
ears, and remanded the reopened issue as well as the other 
issues listed on the title page of this action.  The case was 
returned to the Board in November 2004.

The instant appeal has been advanced on the Board's docket by 
reason of the veteran's advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2004). 

The issues of entitlement to service connection for a fungal 
disorder of the ears, a right wrist disability, and residuals 
of a head injury are addressed in the instant action.  The 
remaining issues listed on the title page of this action are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the ROIC via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a fungal disorder of the ears.

2.  The veteran does not have a right wrist disorder.

3.  The veteran did not sustain a head injury in service and 
does not have any residuals of such an injury.


CONCLUSIONS OF LAW

1.  The veteran does not have a fungal disorder of the ears 
that is the result of a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).

2.  The veteran does not have right wrist disability that is 
the result of a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

3.  Residuals of a head injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction on a 
claim for VA benefits.   

A June 2000 rating decision denied entitlement to service 
connection for a fungal disorder of the ears, a right wrist 
disorder, and residuals of a head injury.  The veteran did 
not appeal that rating action.  In September 2001 the ROIC 
readjudicated those claims pursuant to Section 7(b) of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Prior to the September 2001 rating 
decision, however, the ROIC in January 2001 provided the 
veteran with notice of the information and evidence necessary 
to substantiate his claims.  He was provided with a statement 
of the case in February 2002, and he thereafter appealed the 
September 2001 rating decision as to the above issues.  

In June 2003 and November 2003, the ROIC again advised the 
veteran of the information and evidence necessary to 
substantiate his claims.  The RO informed him of the duties 
he had, and the duties VA had in obtaining evidence in 
support of his claims.  The letters suggested that he submit 
any pertinent evidence in his possession.  The claims were 
thereafter reviewed again in an August 2004 supplemental 
statement of the case.  

While the VCAA notices were out of sequence, the content of 
the notices substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002).  At 
this point, the veteran has been advised as to what 
information and evidence is necessary to substantiate his 
claims, and advised what evidence he is responsible for 
obtaining and what evidence VA will obtain on his behalf.  At 
this stage of the appeal, no further notice is needed to 
comply with the VCAA and the veteran is not prejudiced by the 
out of sequence notice.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The Board will proceed with appellate review.

The Board notes in passing that following the issuance of the 
last supplemental statement of the case in August 2004, 
additional medical records, consisting of VA treatment 
reports for July 2004 to November 2004, were added to the 
record.  Notably, however, the VA treatment records either do 
not address the issues on appeal, or are cumulative of 
evidence already on file and considered by the ROIC; the VA 
treatment records are not additional and pertinent for the 
purposes of 38 C.F.R. § 19.31 (2004).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the ROIC.  38 U.S.C.A. § 5103A.  The 
evidence on file includes service medical records; private 
medical records for April 1961 to August 2003 (including from 
Bucks Dermatology Associates, Delaware Valley 
Dermatopathology, ENT and Facial Plastic Surgical Associates, 
Jefferson University Hospital, St. Mary Medical Center, 
S.U.N.Y. Hospital, Syracuse Memorial Hospital, University of 
Pennsylvania Health System, and Temple Lower Bucks Hospital; 
and from Drs. K. Doghramji, R. Goldstein, and P. Schwartz); 
and VA treatment records for July 2004 to November 2004.  The 
Board notes that the veteran reported treatment by a Dr. B. 
Heppenstall and Dr. J. Patel.  The ROIC attempted to obtain 
records from the above physicians but was informed in 
February 2004 that no records for the veteran from Dr. 
Heppenstall were available.  In April 2004, Dr. Patel 
essentially indicated that any records for the veteran he 
previously maintained had been destroyed.  The Board 
accordingly concludes that VA's duty to assist the veteran in 
obtaining pertinent records in connection with his claims has 
been fulfilled.  See 38 C.F.R. § 3.159(c)(1), (e).

The record additionally reflects that the veteran was 
afforded VA examinations in connection with his claims in 
June 2004.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  

I.  Fungal disorder of the ears.

Factual background

Service medical records, including records from the veteran's 
service in the U.S. Marine Corps Reserves, are silent for any 
reference to an ear fungal infection.

Of record are letters written by the veteran to various 
individuals between 1942 and 1945.  The letters for 1944 
refer to treatment of the veteran for a fungal infection 
located in his right ear.

Private and VA medical records for April 1961 to November 
2004 show that in March 1999 the veteran was treated for 
cerumen impaction.  In February 2002 his treating physicians 
considered the possibility of a recurrence of a right ear 
basal cell carcinoma, but the records are entirely silent for 
any reference to a fungal infection affecting either ear.  
The records note that the veteran is a practicing 
psychologist.

On a VA Form 21-526 filed in July 1964, the veteran reported 
experiencing fungal infections in his ears in 1945.

On file is the report of a September 1964 VA examination, at 
which time the veteran reported experiencing occasional 
fungal infections in his ears.  After examining the veteran, 
the examiner concluded that a fungal infection of the ears 
was not present.

The veteran was afforded a VA examination in June 2004, at 
which time the examiner noted the absence of any fungus 
affecting the ears.  The examiner concluded that the veteran 
did not have ear fungus.

In several statements on file the veteran indicates that he 
was treated for fungal infections in his ears while onboard 
ship.

Analysis

The veteran's service medical records are silent for any 
reference to a fungal infection in his ears.  Assuming, 
however, that the letters he wrote in 1944 demonstrate 
treatment in service for a fungal disorder at least of the 
right ear, there remains no medical evidence of a fungal 
disorder affecting either ear.  Private and VA treatment 
notes for April 1961 to November 2004 are silent for any 
mention of an ear fungal disorder, and VA examiners in 
September 1964 and June 2004 specifically noted the absence 
of any evidence of such a fungal disorder.  

Rather, the only evidence suggesting the presence of a fungal 
disorder of the ears after service consists of the statements 
of the veteran himself.  Although he is a psychologist, there 
is no indication that he has specialized medical knowledge 
regarding physical disabilities or conditions, particularly 
as to fungal disorders.  His statements as to the current 
presence of a fungal disorder are therefore outside the scope 
of his expertise, see Black v. Brown, 10 Vet. App. 279, 284 
(1997), and are of no more than marginal probative value when 
compared to the more persuasive opinions from the September 
1964 and June 2004 physicians.

As noted previously, there must be evidence of a current 
disability in order for service connection to be granted for 
that disability.  Rabideau.  Since the competent evidence on 
file does not show that the veteran currently has a fungal 
disorder of the ears, the Board finds that the preponderance 
of the evidence is against the claim.  The veteran's claim 
for service connection for fungal disorder of the ears is 
denied.  The Board has considered the applicability of the 
benefit of the doubt doctrine, however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable to this claim.  38 U.S.C.A. § 5107.

II.  Residuals of a right wrist injury

Factual background

Service medical records, including records from the veteran's 
service in the U.S. Marine Corps Reserves, are negative for 
any complaints, finding or diagnosis of a right wrist 
disorder.

On file are letters written by the veteran to various 
individuals between 1942 and 1945.  The letters for 1945 
refer to casting of his left wrist following a fracture, but 
none of the letters refer to the right wrist.

Private and VA medical records for April 1961 to November 
2004 are silent for any right wrist complaints or findings.

On a VA Form 21-526 filed in July 1964, the veteran reported 
fracturing his left wrist in service, although he also 
indicated that he was treated for right wrist problems as 
well.

In an August 1964 statement, the veteran's spouse indicated 
that the veteran experienced wrist pain after returning from 
war.

On file is the report of a September 1964 VA examination, at 
which time the veteran reported injuring his left wrist 
during combat training in the Hawaiian islands.  No 
complaints or findings with respect to the right wrist were 
noted.

The veteran was afforded a VA examination in June 2004, at 
which time the examiner noted that service records were 
silent for any reference to the right wrist.  Physical 
examination of the right wrist was normal, and X-ray studies 
of the wrist were unremarkable.  The examiner concluded that 
the veteran did not have a right wrist disorder.

In several statements on file the veteran contends that he 
fractured his right wrist while training in the Hawaiian 
islands.  He argues that the letters he sent home indicate 
that both of his wrists were in casts at the time.  He 
contends that he currently has arthritic pain in the right 
wrist extending to his hand.

Analysis

Service medical records are silent for any reference to right 
wrist complaints or findings, and there is no competent post-
service medical evidence of any current right wrist 
disability due to a service incurred disease or injury.  
Although the veteran contends that the letters he wrote home 
show that the right wrist was in a cast at the time, the 
letters only refer to casting of the left wrist, and are 
otherwise silent with respect to the right wrist.  Moreover, 
the statement by the veteran's spouse does not specify which 
wrist was problematic for the veteran.  None of the private 
or VA treatment records on file refer to right wrist 
complaints, including arthritic pain.  When the veteran was 
specifically examined in June 2004, the examiner determined, 
by clinical examination and by X-ray studies, that the 
veteran does not have a right wrist disorder, including any 
evidence of a past fracture.

Although the veteran himself argues that he has a right wrist 
disorder, manifested primarily by arthritic pain, there is no 
indication that the diagnosis of orthopedic medical 
conditions is within his expertise as a psychologist.  Any 
probative value of his statements is therefore greatly 
outweighed by those of the June 2004 physician, who 
specifically examined the veteran's right wrist and conducted 
diagnostic studies, but who concluded that a right wrist 
disorder was not present.

In short, there is no competent evidence of right wrist 
disability in service or at any point after service.  In the 
absence of competent evidence of a right wrist disability, 
the claim must be denied.  Rabideau.  As the Board has found 
that the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. § 5107.

III.  Residuals of a head injury

Factual background

Service medical records for the veteran's period of active 
service are silent for any reference to a head injury, or to 
any headaches, vision problems, lacerations of the head or 
face, or dental trauma.  His service entrance examination 
shows that he entered service missing several teeth.  He was 
examined twice while in Guantanamo Bay, Cuba in 1943.  
Neither examination report mentioned any lacerations or other 
abnormalities due to an in-service head injury.

In November 1946, the veteran applied for VA outpatient 
dental treatment to replace some fillings and insert new 
fillings; he reported that the original fillings on some of 
the affected teeth were inserted in service.  When examined 
by a dentist in January 1947, he had several missing teeth, 
and others in need of fillings.

Private and VA medical records for April 1961 to November 
2004 show that in April 1961 the veteran reported 
experiencing nose trauma in service, without any loss of 
consciousness.  An electroencephalogram was negative for any 
significant abnormalities.  In August 2002, he reported that 
he recently fell and lost consciousness.  The treating 
physicians believed he had a resulting post-concussion 
syndrome and noted that his complaints included headaches and 
dizziness.  VA treatment records note, historically, that the 
veteran had fallen from a chair in July 2002, and possibly 
had developed memory deficits since that incident.

On a VA Form 21-526 filed in July 1964, the veteran reported 
experiencing face lacerations and damage to his teeth in 
1942.

In an August 1964 statement, the veteran's spouse indicated 
that when the veteran returned from the war, he had head and 
face lacerations.

On file is the report of a September 1964 VA examination, at 
which time the veteran reported sustaining facial lacerations 
in 1943 while serving in Cuba; he explained that his horse 
fell and rolled onto him, and that he currently experienced 
headaches.  Physical examination disclosed the presence of 
scars on the right forehead, left chin and right nasolabial 
area.

The veteran has stated that a horse fell on him in-service 
causing him to fall and hit his head on rocks.  This injury 
reportedly resulted in a concussion.  He states that he still 
experiences headaches as well as allergies, vision problems 
and jaw pain due to this injury.

The veteran was afforded a VA examination in June 2004, at 
which time he reported sustaining a concussion while serving 
in Cuba; he indicated that he was currently experiencing 
headaches.   The examiner reported no abnormal findings on 
neurological evaluation, and concluded that a head injury was 
not apparent from the service medical records.  The examiner 
stated that he therefore could not conclude that the 
veteran's reported headaches were secondary to a head injury 
in service.

Analysis

The Board initially notes that service connection was 
previously denied and is not in effect for headaches, facial 
lacerations, a nasal disability, and a jaw disorder.

Service medical records are silent for any reference to a 
head injury, or for any pertinent symptoms such as headaches, 
vision problems, dental trauma, or head or facial 
lacerations.  Although the veteran was missing teeth when 
discharged, the same teeth were missing when he first entered 
onto active duty.  While the veteran's spouse indicated that 
he returned from the war with facial and head lacerations, 
his discharge examination in 1946 is silent for any such 
findings.  In any event, the Board points out that the 
veteran has consistently reported that the head injury 
occurred outside of combat and well before he was sent to 
Japan.

Post-service medical records on file show that the veteran 
underwent an electroencephalogram in 1961, which was negative 
for abnormal findings.  The next reference to a head injury 
is in August 2002, when he reported that he had recently 
fallen and lost consciousness, exhibiting possible memory 
deficits and dizziness as a result.  

When examined by VA in June 2004, the veteran exhibited no 
abnormalities suggestive to the examiner of a past head 
injury.  The examiner concluded that in the absence of 
service evidence of a head injury, the disorder claimed by 
the appellant to have resulted from the injury (headaches) 
could not be attributed to service.

The veteran is a retired psychologist, and he presumably is 
competent to address the presence of certain head injury 
residuals.  The Board finds, however, that his account of a 
head injury in service is unsupported both by contemporary 
medical records, as well as the absence of any reference to 
such an injury until more than 10 years after service.  
Moreover, the veteran's account of an in-service head injury 
lacks probative value in light of the absence of any 
contemporary service medical evidence of such an injury.  A 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Moreover, even assuming that he did injure his head in 
service, the probative value of the appellant's own opinion 
that his headaches, vision problems, dental problems, and 
certain other disorders, are residuals of that injury is 
outweighed by medical records showing no pertinent complaints 
or findings until many years after service.  Indeed, the June 
2004 examination report found no pertinent abnormalities on 
examination.

In sum, the competent evidence on file fails to show that the 
veteran experienced a head injury during his period of active 
service.  The only opinion of record linking any current 
symptoms to such a head injury is the veteran's opinion.  
That opinion that lacks probative value when viewed in light 
of all the evidence of record.  As the preponderance of the 
evidence is against the claim, the claim is denied.  

The Board has considered the applicability of the benefit of 
the doubt doctrine, but as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not 
applicable.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for fungal disorder of the 
ears, a right wrist disorder, and residuals of a head injury 
is denied.


REMAND

The veteran's service medical records are silent for 
reference to any skin problems (other than a rash associated 
with German measles in March 1942), sleep problems, a 
gastrointestinal disability, or a hernia.  Indeed, an October 
1961 quadrennial reserve physical examination revealed normal 
skin, and a normal abdomen with no evidence of a hernia.

Importantly, however, the veteran contends he served in 
combat during World War II.  Hence, if he did so serve, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002), must be 
applied.

In this regard, service personnel records on file show that 
he served in an anti-aircraft artillery unit, but do not show 
that he received any award or decoration suggesting he 
participated in combat.  In certain letters sent home in 
1945, the appellant makes reference to awarding Purple Heart 
medals to others in his capacity as a commanding officer, and 
he writes about finding snipers, bombings and artillery fire 
bothersome.  In earlier statements, the veteran has contended 
that he sustained shrapnel wounds while in combat, and more 
recent statements maintain that the appellant himself was 
awarded the Purple Heart.  Under the circumstances, the Board 
is of the opinion that the ROIC should contact the 
appropriate agencies to determine precisely what awards and 
decorations the veteran received for his service in the 
United States Marine Corps from February 1942 to February 
1946.  38 U.S.C.A. § 5103A..

Turning now to the veteran's skin disorder, the record 
reflects that he was treated in April 1961 for hyperkeratotic 
squamous papilloma and other lesions.  Later treatment 
records show that he was evaluated for squamous cell 
carcinoma in the right ear.  A September 1964 VA examination 
diagnosed several scars.  In a July 2000 statement, Dr. P. 
Schwartz notes that the veteran had psoriasis and eczema, and 
that some of the veteran's multiple problems appeared to 
relate to service.  

In a January 2001 statement, Donald Adler, D.O., noted that a 
squamous cell carcinoma was removed from the veteran's right 
ear, and that the appellant reported extensive tropical 
ultraviolet light exposure in service.  Dr. Adler concluded 
that it was most likely that the veteran's cancer resulted 
from the extensive history of sun exposure.

In June 2004, the veteran was examined by VA at which time 
the examiner stated that service medical records did not show 
treatment for a chronic skin disorder, and that file records 
showed that psoriasis began after service.  In an August 2004 
addendum, the examiner wrote that skin cancer was not present 
on examination.

Unfortunately, the examiner who conducted the 2004 VA 
examination failed to address whether any skin disorder, 
including scar residuals due to skin cancer, is etiologically 
related to service, including to sun exposure therein.  The 
March 2003 Board remand specifically instructed that the 
examiner was to render an opinion as to etiology.  Further VA 
examination is therefore warranted.  Stegall v. West, 11Vet. 
App.. 271 (1998); Sturgeon v. Principi, No. 02-1955 (U.S. 
Vet. App. Jan. 11, 2005).

With respect to gastrointestinal disability, treatment 
records show that the veteran in April 1961 reported a remote 
history of gastrointestinal upset.  More recent records show 
that he has been diagnosed with gastroesophageal reflux 
disease (GERD), and a hiatal hernia.  When he was examined by 
VA in June 2004, the examiner noted that GERD was not present 
in service, but was first present later in life.  The 
examiner did not, however, address whether the GERD is 
etiologically related to the veteran's period of service, 
despite the instruction in the March 2003 remand for an 
opinion as to any such relationship.  The Board acknowledges 
that the tone of the examiner's remarks arguably suggest that 
he does not believe an etiological relationship exists.  
Nevertheless a clear opinion as to etiology is required in 
light of the Stegall decision.  

Turning to the claim of entitlement to service connection for 
a sleep disorder, the Board remanded the claim in March 2003 
to determine whether it was at least as likely as not that 
the disorder was related to service.  The June 2004 examiner, 
in addressing the etiology of the disorder, concluded that 
because there was no evidence of a head injury in service, 
the veteran's sleep disorder could not be related to that 
injury.  The veteran does not, however, contend that his 
sleep disorder is secondary to any head injury in service, 
and the examiner did not otherwise address the etiology of 
the disability.  Further VA examination of the veteran is 
therefore required.

With respect to the claim for service connection for a 
hernia, although post-service records are silent with respect 
to evidence of a hernia until many years after service, the 
veteran contends that he incurred a hernia when he was 
removing a wounded Marine from a bombed-out jeep in combat.  
As noted previously, the Board is remanding the case in part 
to determine whether he was in fact involved in combat.  As 
the veteran's participation in combat could have a bearing on 
whether he may have developed a hernia in service, 
38 U.S.C.A. § 1154(b), the Board will remand this issue as 
well.

The veteran is hereby notified that it is his responsibility 
to report for any necessary examinations and to cooperate in 
the development of the claim.  He is notified that the 
consequences for failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2004).  In the event that the veteran 
does not report for any ordered examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.  It should 
also be indicated whether any notice that was sent was 
returned as undeliverable.

Accordingly, this case is REMANDED to the ROIC for the 
following actions:

1.  The ROIC should contact the 
National Personnel Records Center 
and the veteran's service 
department, and request those 
offices to identify the awards and 
decorations the appellant received 
for his service from February 1942 
to February 1946. 

2.  Then, the ROIC should arrange to 
have the claims folder returned to 
the examiners who conducted the June 
2004 studies so that clarifying 
opinions may be offered on the 
following questions:

a.  With respect to each 
diagnosed skin disorder, to 
include skin cancer and scar 
residuals, is it is at least as 
likely as not (i.e. is there a 
50/50 chance) that the disorder 
is etiologically related to the 
appellant's period of service, 
to include reported prolonged 
exposure to sunlight.  The 
claims folder must be made 
available to the examiner for 
proper review of the medical 
history.  

b.  With respect to each 
gastrointestinal disorder 
identified, the examiner must 
opine whether it is at least as 
likely as not (i.e., is there a 
50/50 chance) that the disorder 
is etiologically related to the 
appellant's period of service.  
The claims folder must be made 
available to the examiner for 
proper review of the medical 
history.  

c.  With respect to any 
diagnosed sleep disorder, to 
include sleep apnea, is it at 
least as likely as not (i.e., 
is there a 50/50 chance) that 
the disorder is etiologically 
related to the appellant's 
period of service.  The claims 
folder must be made available 
to the examiner for proper 
review of the medical history.  

d.  With respect to any 
diagnosed hernia, or hernia 
residuals, the examiner must 
opine whether it is at least as 
likely as not (i.e., is there a 
50/50 chance) that any hernia 
residuals are etiologically 
related to the appellant's 
period of service.  The claims 
folder must be made available 
to the examiner for proper 
review of the medical history.  

If any examiner who conducted one of 
the June 2004 studies is not 
available, a new examination must be 
conducted by an examiner with 
appropriate expertise to address the 
etiology of the disorder in 
question.  Such an examination must 
be conducted in a manner consistent 
with the instructions contained 
above and in the Board's May 2003 
remand.  

3.  Thereafter, the ROIC must review 
the claims folder and ensure that 
the foregoing development action, as 
well as any other development that 
may be in order, has been conducted 
and completed in full.  The ROIC 
should review the examination 
reports to ensure that they are in 
complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, 
the ROIC must implement corrective 
procedures at once.   

4.  The ROIC should then prepare a 
new rating decision and readjudicate 
the issues remaining on appeal.  If 
the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the ROIC must issue a 
supplemental statement of the case, 
and provide the appellant and his 
representative with an opportunity 
to respond.   The ROIC is advised 
that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any 
further changes in VCAA and any 
other applicable legal precedent.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the ROIC.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the ROIC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


